Appeal (transferred to this Court by order of the Appellate Division, Second Department) from a judgment of the Supreme Court (Hillery, J.), entered June 2, 1992 in Dutchess County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged with violation of State-wide rules prohibiting assault on staff, threats, refusing a direct order and being out of place. After a Superintendent’s hearing, petitioner was found guilty of all charges except being out of place. Petitioner instituted a CPLR article 78 proceeding in Supreme Court to annul respondent’s determination, alleging that he was denied his right to an employee assistant. Supreme Court dismissed the petition.
We affirm. Initially, given that access to a tape recording of the Superintendent’s hearing was provided to all parties, petitioner has failed to show that any prejudice resulted from respondent’s failure to file a certified transcript of the hearing as required by CPLR 7804 (e). As to the proceeding itself, the record establishes that by his actions petitioner waived any right to an employee assistant.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.